Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 6, 7, 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose temperature detection unit cooperating with a detectable element on a surface of connection rod which has a first end connected to the valve stem, and a connection seat arranged along an outer circumference of the connection rod in combination with other limitations of claim 1.
Related prior art, Halimi et al (20180136673), discloses a valve with temperature detection unit but fails to disclose a connection rod connected to valve stem.
Related prior art, Bowers (20140238512), discloses a smart valve with valve status indication and temperature sensing but fails to disclose temperature detection with detectable element on a connection rod.
Related prior art Wheeler et al (20160169410) discloses a valve with malfunction alert but fails to disclose temperature detection unit.
Related prior art Miklo et al (6267139) discloses a smart valve with position detector but fails to disclose temperature detection unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753